                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

TAMMY A. MORRISON,                        : Case No. 3:19-cv-194
                                          :
       Plaintiff,                         : Magistrate Judge Sharon L. Ovington
                                          : (by full consent of the parties)
vs.                                       :
                                          :
COMMISSIONER OF THE SOCIAL                :
SECURITY ADMINISTRATION,                  :
                                          :
       Defendant.                         :


                               DECISION AND ENTRY


       This social security case is presently before the Court on the parties’ Joint Motion

to Remand. (Doc. #13). The parties respectfully move for the entry of a judgment

reversing the Commissioner’s decision under sentence four of 42 U.S.C. § 405(g), with

remand of the cause to the Commissioner for further administrative proceedings

consistent with this motion. On remand, the Appeals Council will affirm the finding of

disability as of June 15, 2018. The Appeals Council will vacate the findings in the

Administrative Law Judge’s decision from the amended alleged onset date of October 29,

2015 through June 14, 2018. The Commissioner will hold a new hearing and develop the

administrative record as necessary to determine whether Plaintiff is disabled within the

meaning of the Social Security Act for the time period at issue, and then issue a new

decision.
                     IT IS THEREFORE ORDERED THAT:

      1.    The parties’ Joint Motion to Remand to the Commissioner
            (Doc. #13) is ACCEPTED;

      2.    The Clerk of Court is directed to enter Judgment in Plaintiff’s
            favor under Fed. R. Civ. P. 58;

      3.    This matter is REMANDED to the Social Security
            Administration, pursuant to sentence four of 42 U.S.C. §
            405(g), for further consideration consistent with this Decision
            and Entry and the parties’ stipulation; and

      4.    The case is terminated on the docket of this Court.

      IT IS SO ORDERED.

January 27, 2020                              s/Sharon L. Ovington
                                              Sharon L. Ovington
                                              United States Magistrate Judge




                                          2
